Citation Nr: 0723953	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for stomach condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1991 until 
May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California wherein a 10 percent rating for 
degenerative joint disease of the left knee was continued and 
service connection and a 10 percent rating were assigned 
under Diagnostic Code 7346 for "stomach disorder secondary 
to medication for knee condition".  The issue of an 
increased rating for the left knee disability is the subject 
of a remand appended to this decision.


FINDING OF FACT

The evidence does not show that the veteran's stomach 
condition results in dysphagia, pyrosis, and regurgitation 
with associated substernal or arm or shoulder  pain or 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with anemia. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for stomach 
condition are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.114, 
Diagnostic Code (DC) 7346 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased/Initial Rating
 
Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the veteran's stomach condition analogous to 
hiatal hernia and is currently rated as 10 percent disabling 
under DC 7346. which is concerned with a hiatal hernia.  A 30 
percent evaluation, is warranted for hiatal hernia when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  With two or more of the symptoms for the 30 percent 
evaluation of less severity, a 10 percent rating is 
warranted.  The maximum 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346. 

The veteran has undergone two VA examinations during the 
course of the appeal specifically regarding the severity of 
his service connected disability.  During the October 2003 
examination, the veteran complained of indigestion and gas 
pains which are worse when he takes medication for his knees.  
There were no complaints of blood in his stool, of dark tarry 
stools, or hematemesis.  The veteran noted that he has gained 
weight in the last nine to ten years.  The abdomen was noted 
as soft, nontender, nondistended, and no palpable masses.  
The veteran related no impairment on his ability to perform 
daily activities, except to note that his constant growling 
stomach was embarrassing.  VA clinic records noted complaints 
of diarrhea and nausea.  

In October 2006, the veteran underwent a second examination.  
He complained of increased gas and nausea.  He noted an 
increase in the amount of loose stools and bowel sounds.    
The veteran noted that he has had to miss work four to five 
days out of the year due to gastrointestinal discomfort, 
bloating, gas, and nausea.  He denied a previous history of a 
stomach ulcer, bleeding, or hematemesis.  The veteran stated 
that he was still working full-time and having to miss four 
to five days per year due to his stomach condition.  He did 
note that he had pyrosis but resolved after his laparoscopic 
banding surgery.  The examiner stated that the veteran 
experiences nausea and increased gas production, but he has 
not allowed this to affect his work function.  
   
The evidence does not confirm associated symptoms that 
demonstrate an impairment of health not compensated by his 
current 10 percent rating.  There is no evidence of pain, and 
the veteran denied the presence of pyrosis.  The symptoms he 
does experience appear to be contemplated by the currently 
assigned 10 percent rating.  The preponderance of the 
evidence is against the claim and there is no reasonable 
doubt to be resolved in the veteran's favor, and a higher 
rating under the applicable schedular criteria is not 
warranted.  Consideration has also been given to whether the 
veteran may be entitled to a higher evaluation under any 
other Diagnostic Code and, in particular, Diagnostic Code 
7305 pertaining to duodenal ulcer.  However, it is apparent 
that he does not have recurring episodes of the severe 
symptoms nor continuous moderate manifestations which would 
be required for a higher rating.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2003, May 2006, Aug. 2006).  In a May 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
stomach condition is denied.

REMAND

With reference to the left knee disability, the veteran 
underwent a VA examination in September 2006 pursuant to a 
previous remand by the Board.  The examiner reported that the 
veteran complained that his left knee tended to buckle and 
the examiner expressed his opinion that this was mostly due 
to pain or degenerative changes and was not due to 
ligamentous instability.  This examiner, however, while 
indicating he had reviewed the claims folder, never made any 
reference to an MRI of the left knee done in May 2004 which 
resulted in findings found to be consistent with medial 
collateral ligament tear.  Under the circumstances, 
additional examination is required to correlate findings and 
to ascertain whether the veteran is experiencing recurrent 
subluxation or lateral instability.

Accordingly, the claim is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action.


1.  The RO should obtain all records of treatment the 
veteran has received for  the left knee at the VA 
medical facility in Palo Alto, California since 2006.  
All records obtained should be associated with the 
claims file.

2.  Thereafter, arrangements should be made to have the 
veteran undergo a special orthopedic examination of his 
left knee in order to ascertain the nature and severity 
of the left knee disability.  The examiner must assess 
the nature of any instability found, if any, and 
correlate these findings with the MRI done in 2004 
showing medial collateral ligament abnormalities.  The 
claims folder must be made available to the examiner for 
review.  

3.  The claim should then be reviewed by the RO.  If it 
continues to be denied, a supplemental statement of the 
case should be prepared and the veteran and his 
representative should be provided an opportunity to 
respond.  The claim should then be returned to the Board 
for completion of appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
        
        
____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


